03/24/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs February 10, 2021

  STATE OF TENNESSEE v. TERRANCE LAWRENCE, a.k.a. TERENCE
                         LAWRENCE

                Appeal from the Criminal Court for Davidson County
                     No. 2017-B-1168 Jennifer Smith, Judge
                     ___________________________________

                           No. M2020-00630-CCA-R3-CD
                       ___________________________________


Following a jury trial, the Defendant, Terrance Lawrence, a.k.a. Terence Lawrence, was
convicted of especially aggravated kidnapping, aggravated assault, domestic assault,
driving on a suspended driver’s license, and possession of a firearm after having been
convicted of a felony involving the use or attempted use of force, violence, or a deadly
weapon. The trial court imposed an effective sixty-year sentence. On appeal, the
Defendant contends that (1) the trial court erred in limiting his cross-examination of the
victim and the investigating officer; (2) the trial court erred in refusing to allow him to
testify regarding his mental health issues; (3) the trial court erred in denying his request
for a mistrial; and (4) he is entitled to a new trial due to cumulative error. We affirm the
judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ALAN E.
GLENN and ROBERT W. WEDEMEYER, JJ., joined.

Timothy Carter, Nashville, Tennessee, for the appellant, Terrance Lawrence, a.k.a.
Terence Lawrence.

Herbert H. Slatery III, Attorney General and Reporter; Sophia S. Lee, Senior Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Doug Thurman and
Kristen Taylor, Assistant District Attorneys General, for the appellee, State of Tennessee.
                                         OPINION

                     FACTUAL AND PROCEDURAL HISTORY

       The evidence presented at trial established that on the morning of January 18,
2017, the Defendant approached his former girlfriend, Ms. Danielle Stewart, in the
parking lot of a convenience store, grabbed her, pointed a gun at her, forced her into his
car, drove around while pointing the gun to her head and threatening to kill her, and then
dropped her off at another nearby convenience store after the victim convinced him that
they would rekindle their relationship. The parties stipulated at trial that prior to the date
of the incident, the Defendant had been convicted of a felony involving the use or
attempted use of force, violence, or a deadly weapon.

        At trial, the victim testified that she and the Defendant were in a relationship for a
little more than one year and that she ended the relationship in May of 2016. The
Defendant continued to pursue the victim, call her, and send her text messages. He
showed up to the Mapco convenience store where the victim purchased her morning
coffee, her church, and the rink where she roller skated. On the weekend of January 14,
2017, the victim attended a skating party in Huntsville, Alabama, and the Defendant
showed up even though she did not invite him. The Defendant gave her a Valentine card
and a key chain with her name on it. The victim stated that the Defendant saw her
skating with another man at the party, but he “kind of acted like it was okay.”

       The victim testified that on the morning of Wednesday, January 18, 2017, she did
not go to Mapco because traffic was backed up but went to a nearby Shell convenience
store instead. The victim exited her car at the gasoline pump while her co-worker, Ms.
Lacretia Hodges, remained in the front passenger seat. While the victim was pumping
gasoline into her car, she saw the Defendant drive up from the opposite side of the
convenience store in a black Nissan Maxima. The Defendant had called the victim two
or three days prior to the kidnapping, but the victim had neither answered his call nor
listened to his voice message. The Defendant exited his car, approached the victim, and
commented about her failure to answer his calls. Before the victim could reply, the
Defendant grabbed her by her coat and held a black gun to her head. The Defendant held
the gun with his right hand while wearing a glove. The victim, who was four feet, seven
inches tall and weighed 120 pounds, was unable to get away from the Defendant.

       The Defendant took the victim to his car and shoved her into the front passenger
side. The victim’s hand struck the console, and a ring that she was wearing cut into her
finger and chipped a bone. The Defendant waved his gun at the victim and ordered her to
move into the driver’s seat so that she could drive. When the victim was unable to move
over, the Defendant crawled over her and got into the driver’s seat. The victim testified
                                            -2-
that when she was about to get out of the car, the Defendant put the gun to the side of her
head and threatened to kill her. The Defendant drove away from Shell while holding the
gun to the victim’s head. The victim testified that the Defendant said he was going to kill
her because she had skated with another man. He called the victim names and stated that
she did not know how he felt.

        The victim stated that she remained in the car with the Defendant for
approximately five minutes before he allowed her to leave. She said she pleaded with
him, promised that they would reconcile, told him that she forgave him and loved him,
and kissed him. She told him that she would go to work and act as if the incident had not
occurred. She testified that she did not mean any of the things that she told the Defendant
but only made the statements in an effort to persuade him to free her. The Defendant
removed the gun from the victim’s head and tinkered with the gun, and the victim
“assumed” that he deactivated the safety. The Defendant apologized to the victim and
stated, “I’m going to get in trouble now.”

       When the Defendant began to return to Shell, he recalled that Ms. Hodges was in
the victim’s car and feared that she might have called the police. The victim instructed
him to release her at Mapco, which was located about 1,000 feet from Shell. The victim
walked back to Shell and removed the gas pump from her car. She explained that she
was so shaken that she decided to try to calm herself by going to work and continuing
with her day. Ms. Hodges was still sitting in the passenger side of the victim’s car, had
been looking down at her cell phone during the five or six minutes that the victim had
been gone, and believed the victim had gone into the store. The victim explained that she
did not tell Ms. Hodges about the incident because the victim was embarrassed and did
not want Ms. Hodges to know that the victim “was in a relationship like that.” The
victim drove to her place of employment and worked for the remainder of the day.

       After leaving work, the victim drove to a police station and reported the incident.
An officer visited the victim at her home and offered to take her to sign the papers
necessary to obtain a warrant and an order of protection against the Defendant. While en
route, the victim became afraid and told the officer that her sister would accompany her
to complete the paperwork the following day. On the next day, the victim obtained an
order of protection against the Defendant.

       The victim identified herself and the Defendant in a surveillance video recording
from Shell. The video showed the victim filling her car with gasoline while the
Defendant pulled up to another gasoline pump. The Defendant exited his car, approached
the victim, grabbed her by her collar, and pulled a gun out of the pocket of his hoodie.
The Defendant shoved the victim inside his car on the passenger side, climbed over the
victim to the driver’s side, and drove away. Approximately five minutes later, the victim
                                           -3-
ran back to her car, removed the gasoline pump, entered her car, and drove away. Still
shots from the video also were entered into evidence and showed the Defendant pulling a
gun from his pocket while holding his other hand on the victim’s collar and forcing the
victim into his car at gunpoint while holding the gun in his right hand.

        On cross-examination, the victim testified that approximately thirty minutes after
the incident, while she was driving to work, the Defendant called her and apologized.
She wore an ear piece, so Ms. Hodges was unable to hear the conversation. The victim
stated that while she and the Defendant were in his car, he never declared any intention of
harming himself, did not point the gun at his chest, and did not give her a note that he had
written to his son. Either the night after the incident or the following day, the Defendant
called the victim and told her for the first time that his intention in forcing her into the car
was to commit suicide. He later came to her home and sent her a letter. The victim
acknowledged that the Defendant was missing half of his index finger on his right hand.

       Metropolitan Nashville Police Officer Michael Apsey testified that on January 19,
2017, he was dispatched to the victim’s home in response to an incident of domestic
violence. The dispatcher reported that the victim wished to speak to an officer about the
Defendant’s kidnapping her at gunpoint on the prior day. Officer Apsey asked the victim
whether she had any injuries, and she identified an injury to her left hand. Officer Apsey
examined the victim’s left hand and observed swelling and redness. The victim declined
medical treatment.

        Metropolitan Nashville Police Detective Arthur Hummell with the domestic
violence division was assigned the case on January 24th and interviewed the victim on
the following day. He testified that the victim identified the Defendant as the person who
took her from the convenience store. Detective Hummell reviewed the surveillance video
recording and stated that it was consistent with the events described by the victim. An
arrest warrant was issued for the Defendant, and he was arrested on January 27th wearing
clothing consistent with the clothing that he was wearing in the video. Officers executed
a search warrant of the black Nissan Maxima parked at the Defendant’s residence but
were unable to locate the firearm. Detective Hummell identified a certified copy of the
Defendant’s driving history showing that his driver’s license was suspended at the time
of the incident.

       On cross-examination, Detective Hummell testified that he believed he explained
the procedures for prosecution to the victim. He stated that he, generally, ensured that a
victim understood the need to participate in the prosecution. He also stated that he
always recommended counseling, an order of protection, prosecution of the defendant,
and a safe haven for the victim and any children. He believed he made these
recommendations to the victim.
                                             -4-
        The Defendant testified that he and the victim dated for twenty-two months, that
their relationship ended in May of 2016, and that they remained cordial and continued to
spend time together. At the end of 2016 and the beginning of 2017, the Defendant was
attempting to rekindle the relationship. He stated that during some mornings, he went to
Mapco where the victim purchased coffee on a daily basis and surprised her with roses.
He maintained that the victim seemed to appreciate the gifts and never told him to leave
her alone.

       The Defendant testified that during the weekend prior to the incident, he went to a
skating party in Huntsville, Alabama, with a friend and saw the victim. He stated that the
victim was friendly with him and sat in his lap at one point. He gave her a key ring,
which she accepted. He stated that he later saw the victim skating with another man, was
hurt, and started to leave, but the victim stopped him. He also stated that they made plans
to have dinner together but that the victim canceled the plans when she saw him around
other women, who he maintained were merely friends. After returning home, the victim
and the Defendant exchanged text messages in which the victim stated that she “hated”
him.

       The Defendant testified that “everything just piled up,” that his ex-wife was
keeping him from seeing his son, that he was unable to sleep or eat, and that he was “tired
of hurting all the time.” He maintained that the victim was “the last thing in [his] life that
brought [him] joy” and believed that since she hated him, he should commit suicide. He
stated that he wrote a letter to his three-year-old son, apologizing that he would not be
around to see his son grow up, and placed the letter in his Bible, which he placed on the
console of his car.

       The Defendant testified that on the morning of the incident, he went to Mapco
looking for the victim, but she was not there. He then went to Shell, where he stated that
he purchased breakfast on a daily basis. He stated that he believed his seeing the victim
there was “a sign” that he should commit suicide. He said he “frightened her into”
getting into his car and later clarified that he pointed a gun at her head, called her a
“b***h,” and threatened to harm her if she did not get into his car. He maintained that he
asked her to drive because he wanted to shoot himself. When she refused, he climbed
over her and into the driver’s side. The Defendant agreed that the video recording
accurately depicted the events.

        The Defendant testified that when he realized that the victim believed he was
going to harm her, he apologized and told her that he only planned to kill himself. He
explained that he turned around to return to the convenience store because the victim was
still scared. The victim told the Defendant that he needed help and that they should go to
                                            -5-
her home to talk it through. When they returned to Shell, the Defendant did not see the
victim’s car and believed that her friend had called the police. He stated that the victim
tried to take his gun away from him, but that he refused, pointed the gun at his chest, and
removed the safety. The victim snatched the gun away from him and told him not to
commit suicide. The Defendant told her of the reasons that he was upset and promised to
come to her home after work so that they could discuss his seeking treatment at
Vanderbilt Medical Center.

        The Defendant testified that while the victim was exiting his car, she grabbed the
note that was sticking out of his Bible but returned it when he told her that the note was
for his son. He stated that the victim kissed him and left. He maintained that he never
intended to harm the victim, that he did not see her hand injured, and that while he
threatened her with a gun to make her get into his car, he never specifically threatened to
“kill” her. He also maintained that his only goal “was to stop hurting” and that the only
way he believed he could do so was to commit suicide.

       The Defendant testified that because he was missing a portion of his index finger
on his right hand, he was unable to squeeze the trigger on his gun. He stated that he
would have had difficulty driving with his right hand while holding the gun as described
by the victim. On cross-examination, the Defendant described the gun as a .45 caliber
semi-automatic handgun that he obtained from a former co-worker “off the streets.”
While he was speaking to the victim on his cell phone following the incident, he threw
the gun into the water. He admitted to forcing the victim into his car while holding the
gun but denied holding the gun to the victim’s head while inside his car.

       The jury convicted the Defendant of especially aggravated kidnapping, aggravated
assault, domestic assault, driving on a suspended driver’s license, and possession of a
firearm after having been convicted of a felony involving the use or attempted use of
force, violence, or a deadly weapon. Following a sentencing hearing, the trial court
imposed an effective sixty-year sentence. The Defendant filed a motion for new trial,
which the trial court denied. He then filed a notice of appeal in this court.

                                        ANALYSIS

       On appeal, the Defendant contends that (1) the trial court erred in limiting his
cross-examination of the victim and Detective Hummell; (2) the trial court erred in
refusing to allow him to testify regarding his mental health issues; (3) the trial court erred
in denying his request for a mistrial; and (4) he is entitled to a new trial due to cumulative
error.



                                            -6-
                    A. Limitation of Cross-Examination of Witnesses

       The Defendant contends that the trial court erred in limiting his cross-examination
of the victim and Detective Hummell. The Defendant maintains that the trial court
prevented him from questioning the victim “regarding her motivation to fabricate aspects
of the events from the trip taken prior to this incident and what was truly discussed
between the [v]ictim and Defendant in his car during the incident that would have come
to light.” The Defendant also maintains that the trial court prevented him from
questioning Detective Hummell regarding the timing of the victim’s contacting the police
and her decision to proceed with the prosecution.

        A defendant’s constitutional right to confront the witnesses against him includes
the right to conduct meaningful cross-examination. Pennsylvania v. Ritchie, 480 U.S. 39,
51 (1987); State v. Brown, 29 S.W.3d 427, 430-31 (Tenn. 2000); State v. Middlebrooks,
840 S.W.2d 317, 332 (Tenn. 1992), superseded by statute as stated in State v. Reid, 91
S.W.3d 247, 306 n.13 (Tenn. 2002) (Birch, J., concurring in part). “‘[T]he Confrontation
Clause guarantees only an opportunity for effective cross-examination, not cross-
examination that is effective in whatever way, and to whatever extent, the defense might
wish.’” State v. Davis, 466 S.W.3d 49, 68 (Tenn. 2015) (quoting United States v. Owens,
484 U.S. 554, 559 (1988)). Furthermore, “a defendant’s right to confrontation does not
preclude a trial court from imposing limits upon cross-examination which take into
account such factors as harassment, prejudice, issue confusion, witness safety, or merely
repetitive or marginally relevant interrogation.” State v. Reid, 882 S.W.2d 423, 430
(Tenn. Crim. App. 1994); see State v. Sheline, 955 S.W.2d 42, 47 (Tenn. 1997) (stating
that a defendant’s right to confront and cross-examine witnesses “does not mean that a
defendant has a right to present irrelevant evidence”). “The propriety, scope, manner and
control of the cross-examination of witnesses … rests within the sound discretion of the
trial court.” State v. Dishman, 915 S.W.2d 458, 463 (Tenn. Crim. App. 1995). This court
will not disturb the limits that a trial court has placed upon cross-examination unless the
trial court has unreasonably restricted the right. Id.

       Interwoven into the Defendant’s argument in his brief regarding his cross-
examination of the witnesses are his claims that the evidence regarding the trip to
Alabama was irrelevant and that Detective Hummell’s testimony regarding his interview
of the victim was inadmissible hearsay. However, the Defendant failed to object to the
admission of this evidence at trial and, therefore, these issues are waived. See Tenn. R.
App. P. 36(a).

       The record reflects that defense counsel sought to question the victim on cross-
examination about whether she asked the Defendant to seek mental health treatment and
about her response when he failed to do so. During a bench conference, defense counsel
                                           -7-
maintained that the victim testified during the preliminary hearing that she promised the
Defendant that she would not seek prosecution if he obtained mental health treatment.
Defense counsel argued that he was not seeking to introduce proof of a mental illness but
that, instead, the testimony was relevant to the victim’s motivation for cooperating with
the prosecution. The prosecutor disagreed that the victim offered such testimony at the
preliminary hearing and argued that, regardless, the evidence was irrelevant. The trial
court found that the evidence was irrelevant and disallowed the line of cross-examination.

       The Defendant failed to make an offer of proof in the trial court regarding what
any additional cross-examination would have revealed. The prosecutor challenged the
accuracy of defense counsel’s summary of the victim’s testimony at the preliminary
hearing. Defense counsel did not question the victim outside the jury’s presence
regarding any conversation that she may have had with the Defendant regarding his
mental health, and defense counsel did not enter a transcript of the preliminary hearing
into the record as part of an offer of proof. The failure to make an offer of proof
precludes this court from reviewing the issue. See State v. McCaleb, 582 S.W.3d 179,
199 (Tenn. 2019) (holding that the State’s failure to make an offer of proof regarding the
excluded evidence precluded the trial court from making specific findings regarding the
proposed testimony and precluded the appellate court from considering the issue); State
v. Hall, 958 S.W.2d 679, 691 n. 10 (Tenn. 1997) (“[G]enerally, if an offer of proof is not
made, the issue is deemed waived and appellate review is precluded.”). Thus, the
Defendant is not entitled to relief regarding this issue.

        Defense counsel also sought to question Detective Hummell regarding the victim’s
response “as to not wanting to prosecute this crime.” The prosecutor objected based on
relevance, and the trial court sustained the objection. Although the Defendant asserts that
the trial court erred, defense counsel failed to make an offer of proof by questioning
Detective Hummell outside the presence of the jury. Because the record does not reflect
what Detective Hummell’s response would have been to defense counsel’s questioning,
the Defendant is not entitled to relief regarding this issue. See McCaleb, 582 S.W.3d at
199; Hall, 958 S.W.2d at 691 n.10.

           B. Exclusion of Evidence of the Defendant’s Mental Health Issues

       The Defendant asserts that the trial court erred in excluding evidence that he had
been diagnosed with depression and post-traumatic stress disorder and was seeing a
therapist in the time leading up to the offenses. He maintains that the evidence
established that he was incapable of forming the intent to commit the offenses due to
diminished capacity.



                                           -8-
        Prior to trial, the State filed a motion in limine, seeking to exclude testimony
regarding the Defendant’s mental health. The State maintained that the evidence was
irrelevant and failed to satisfy the requirements established in State v. Hall, 958 S.W.2d
679 (Tenn. 1997), and that lay testimony regarding a mental health diagnosis was based
on hearsay and fell outside the scope of proper lay testimony set forth in Tennessee Rule
of Evidence 701. During a pretrial hearing on the motion, defense counsel announced
that a mental health defense would not be presented at trial. After the Defendant testified
at trial, defense counsel requested that the trial court permit the Defendant to testify
regarding medications that he was taking after the incident and his discussions with a
psychiatrist prior to the incident. The trial court denied the request, finding that the
evidence was inadmissible.

       During the sentencing hearing, the Defendant presented the report from his
competency evaluation conducted after the incident and prior to trial, which reflected a
diagnosis of depression and post-traumatic stress disorder. The Defendant testified
during the sentencing hearing that at the time of the offenses, he was not “functioning
right mentally,” that he had begun seeing a therapist in November of 2016, that he had
promised the victim that he would seek treatment at Vanderbilt Medical Center but failed
to do so, and that he only intended to commit suicide on the day of the offenses and did
not intend to harm the victim. In denying the Defendant’s motion for new trial, the trial
court found that the Defendant failed to meet the requirements for diminished capacity
set forth in Hall and that he failed to provide a legitimate basis for permitting him to
introduce lay testimony regarding any mental health diagnosis outside the confines of
Hall. The trial court noted that the Defendant was not precluded from examining the
victim about his demeanor and behavior at the time of the offenses and that the
Defendant testified at trial about his depression and his desire and intent to commit
suicide during the incident.

       Under Tennessee law, evidence of a mental disease or defect that does not rise to
the level of an insanity defense, nevertheless, is admissible to negate the requisite
culpable mental state for the charged offense. See State v. Phipps, 883 S.W.2d 138, 149
(Tenn. Crim. App. 1994). In Hall, our supreme court explained “diminished capacity” as
follows:

      [D]iminished capacity is not considered a justification or excuse for a
      crime, but rather an attempt to prove that the defendant, incapable of the
      requisite intent of the crime charged, is innocent of that crime but most
      likely guilty of a lesser included offense. Thus, a defendant claiming
      diminished capacity contemplates full responsibility, but only for the crime
      actually committed.

                                           -9-
958 S.W.2d at 688 (citations omitted). Psychiatric evidence that a defendant lacks the
capacity to form the requisite mental state “should not be proffered as proof of
‘diminished capacity.’” Id. at 690. Rather, this evidence “should be presented to the trial
court as relevant to negate the existence of the culpable mental state required to establish
the criminal offense for which the defendant is being tried.” Id. (footnote omitted).

        Generally, this evidence is introduced through expert testimony showing that a
defendant was “incapable of forming a criminal intent by virtue of an impaired mental
condition.” State v. Adams, 405 S.W.3d 641, 660-61 (Tenn. 2013) (citations omitted).
To justify an instruction on diminished capacity the proof must establish that any
“inability to form the requisite culpable mental state was the product of a mental disease
or defect, not just a particular emotional state or mental condition.” Id. at 661 (citing
Hall, 958 S.W.2d at 690). Furthermore, mental health “testimony is properly admissible
if it satisfies the relevancy and expert testimony provisions in the Tennessee Rules of
Evidence.” State v. Ferrell, 277 S.W.3d 372, 379 (Tenn. 2009). “Assuming that those
standards are satisfied, psychiatric evidence that the defendant lacks the capacity, because
of mental disease or defect, to form the requisite culpable mental state to commit the
offense charged is admissible under Tennessee law.” Hall, 958 S.W.2d at 689.

       The Defendant did not seek to admit any expert testimony as evidence of
diminished capacity but only relied upon his own testimony regarding his diagnosis. He
fails to cite to any authority suggesting that proof of diminished capacity may be
established through lay testimony alone. Furthermore, his testimony fails to support his
claim that he lacked the capacity to form the requisite culpable mental state as a result of
a mental disease or defect. Rather, he, at most, established his capacity to form the
necessary mental state was impacted by a particular emotional state or mental condition.
See State v. Faulkner, 154 S.W.3d 48, 56-57 (Tenn. 2005) (holding that testimony that
defendant “was capable of forming intent but that his ability to suppress his emotions was
impaired” was properly excluded). Although the Defendant did not mention his specific
diagnosis, he was allowed to testify at trial regarding his depression, which he maintained
led him to seek to commit suicide. Accordingly, we cannot conclude that the trial court
erred in excluding the evidence.

                                  C. Denial of Mistrial

      The Defendant argues that the trial court erred in denying his motion for a mistrial
made after the State rested its case. The record reflects that at trial, defense counsel
announced that the Defendant requested that the trial court declare a mistrial and allow
defense counsel to withdraw. Defense counsel explained that the defense centered on the
lack of intent, that the Defendant believed defense counsel failed to properly cross-
examine the victim and impeach her with her prior testimony during the preliminary
                                           - 10 -
hearing and with her prior statements to the defense investigator, and that the trial court’s
rulings have limited the defense of lack of intent. Defense counsel also explained that
after multiple discussions with the Defendant regarding his mental health issues, defense
counsel “did not see a purpose” in filing a notice of a mental health defense and, thus,
failed to provide for an alternative defense.

       The trial court denied the motion for mistrial and the motion to withdraw as
counsel. The trial court noted that defense counsel had zealously advocated for the
Defendant throughout the trial and that the trial court’s rulings limiting the defense’s
cross-examination of witness were based upon applicable law. The trial court found no
basis to suggest that a mental health defense could be supported.

        “The purpose of declaring a mistrial is to correct damage done to the judicial
process when some event has occurred which precludes an impartial verdict.” State v.
Welcome, 280 S.W.3d 215, 222 (Tenn. Crim. App. 2007). A mistrial should be declared
only upon a showing of manifest necessity, that is, when a miscarriage of justice would
result if the trial were to continue. State v. Banks, 271 S.W.3d 90, 137 (Tenn. 2008). The
appellant bears the burden of establishing manifest necessity. State v. Williams, 929
S.W.2d 385, 388 (Tenn. Crim. App. 1996). The decision to grant a mistrial lies within
the sound discretion of the trial court. State v. Saylor, 117 S.W.3d 239, 250 (Tenn.
2003).

       On appeal, the Defendant asserts that the trial court should have granted a mistrial
based upon its evidentiary rulings at trial and in order to provide him the opportunity to
develop and present a mental health defense. However, as we have concluded, the
Defendant failed to establish that the trial court’s evidentiary rulings were erroneous.
The Defendant also failed to establish proof of diminished capacity or that a mental
health defense could be supported. While the Defendant argues in his brief that a
recording of his telephone call to the victim while he was in jail established the need for
further investigation into his mental health issues, the Defendant did not enter the
recording as an exhibit during the hearing and did not include it in the appellate record.
See Tenn. R. App. P. 24(b) (providing that it is the appellant’s duty to prepare a fair,
accurate, and complete record on appeal to enable this court to conduct a meaningful
review). Therefore, the Defendant has failed to establish that the trial court abused its
discretion in declining to grant a mistrial.

                                  D. Cumulative Error

       Finally, the Defendant asserts that he is entitled to a new trial due to cumulative
error. However, he has failed to establish any error in the trial court’s rulings and is,
therefore, not entitled to relief. See State v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010).
                                           - 11 -
                                   CONCLUSION

       Upon reviewing the record, the parties’ briefs, and the applicable law, we affirm
the judgments of the trial court.




                                  ____________________________________________
                                   JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                         - 12 -